Citation Nr: 0817322	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-21 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alex Crisafulli, Associate Counsel







INTRODUCTION

The veteran had initial active duty for training from June 
2002 to September 2002 and served on active duty from June 
2004 to November 2005.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a May 2006 
rating decision of a Regional Office (RO) of the Department 
of Veterans Affairs in Milwaukee, Wisconsin.  


FINDING OF FACT

The veteran does not have hearing loss disability as 
contemplated by 38 C.F.R. § 3.385 as a result of his active 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty service, and may not be presumed to 
have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the veteran of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the veteran is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  VA must request 
that the veteran provide any evidence in the veteran's 
possession that pertains to a claim.  38 C.F.R. § 3.159 
(2007).  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

After a careful review of the claims folder, the Board finds 
that letters dated in February 2006 and March 2006 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The February 2006 letter advised the 
veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed disabilities and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the February 2006 letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable agency of 
original jurisdiction decision.  Because VCAA notice in this 
case (February 2006 and March 2006 letters) was accomplished 
prior to the initial adjudication denying the claim, the 
timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini.  

Just prior to the initial adjudication, on March 3, 2006 the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.  Since this letter was sent prior to 
the initial adjudication of the veteran's claim, the veteran 
was duly notified.  

The Board finds that VA also fulfilled its duty to assist the 
veteran in making reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant private treatment 
records.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  Finally, the Board notes that he was 
afforded an April 2006 VA examination in conjunction with his 
claim on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss as such disability is the result 
of exposure to acoustic trauma during service.  See January 
2006 VA 21-526, p. 2.  Specifically, the veteran asserts he 
was stationed in Iraq for one year and assigned to an 
infantry unit where he was exposed to extreme noise levels 
during combat.  Id.  The veteran was honorably discharged in 
November 2005 and his DD Form 214 indicates that he is in 
receipt of the Combat Infantry Badge (CIB), along with other 
service recognitions.  See December 2005 Certificate of 
Release from Active Duty.  The Board notes that the veteran 
did have a period of initial active duty for training from 
June 2002 to September 2002; however, the veteran does not 
allege and the record does not reflect that the veteran has 
hearing loss related to this period of time.  Thus, the Board 
will confine its discussion to the veteran's active duty 
service from June 2004 to November 2005.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  
38 U.S.C.A. § 1154(b).  Thus, the veteran's lay testimony and 
statements are accepted as conclusive evidence of his 
inservice exposure to acoustic trauma.  However, 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability; the appellant is 
still required to meet the evidentiary burden as to service 
connection, such as whether there is a current disability or 
whether there is a nexus to service, both of which require 
competent medical evidence.  Collette v. Brown, 82 F.3d 389, 
392 (1996). 

While viewing the evidence in the light most favorable to the 
veteran in this case, the Board finds that a preponderance of 
the evidence is against the veteran's claim; as such, the 
appeal must be denied.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).  Service connection may also be granted for 
certain chronic diseases, such as sensorineural hearing loss, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§  3.307, 3.309 (2007).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. §§ 3.303, 3.304.  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385 (2007), which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  The Court held in Hensley that the threshold for 
normal hearing is from 0 to 20 decibels; higher threshold 
levels indicate some degree of hearing loss.  Id.  

The veteran's service medical records show no signs of 
hearing loss.  An audiogram from June 2004 at his entrance 
examination shows normal hearing within VA purposes under 
38 C.F.R. § 3.385.  See DD Form 2216E (providing audiometric 
data from a June 2004 audiogram).  There is nothing further 
in the record that suggests the veteran experienced or 
complained of hearing loss while in active service.  The 
veteran also notes he was discharged from active service with 
normal hearing under VA regulations.  See June 2006 VA Form 
9.  

In April 2006, the veteran was afforded a VA examination.  
The examiner noted that the veteran had been exposed to 
machine gun fire, mortar fire, and IED explosions.  See April 
2006 VA Examination.  However, results from an audiology 
examination indicated the veteran did not have bilateral 
hearing loss that constitutes current disability for VA 
compensation purposes under 38 C.F.R. § 3.385 and that his 
hearing was normal according to VA regulations.  Id., p.2.  

The veteran also underwent private hearing evaluation in 
December 2005 at the St. Croix Hearing Center.  See December 
2005 Audiology Examination, p.4.  However, the results of 
this evaluation were submitted in the form of an audiological 
graph.  While the Board can observe these results, it may not 
interpret them, as this would be speculative.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (Board may not interpret 
graphical representations of audiometric data); see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Nevertheless, 
the veteran's June 2004 service audiogram and later April 
2006 VA examination results are sufficient for VA purposes, 
and this claim need not be remanded for a new VA examination 
or expert interpretation of the private examination results.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005). However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding any current diagnosis of hearing 
loss and the VA examiner's assertion that the veteran 
currently has no disability is considered by the Board 
competent and of the greatest probative value in this regard.  
The Board recognizes that the veteran may have experienced 
some hearing loss while in service but the extent of the loss 
is not within VA standards to be considered a disability for 
compensation purposes.  The veteran has stated that he 
believes the regulations defining hearing loss to be unfair 
(see June 2006 VA Form 9), however, the Board is bound by VA 
regulations.  See 38 U.S.C.A. § 7104.

In sum, the record does not establish that the veteran has a 
hearing loss disability for VA purposes as contemplated by 38 
C.F.R. § 3.385.  There is no competent evidence establishing 
that the veteran currently has hearing loss for VA purposes 
nor that the veteran had any hearing loss within one year of 
separation from service.  Thus, service connection is also 
not warranted on a presumptive basis.  Without the presence 
of any competent medical evidence that shows the veteran has 
hearing loss for VA purposes under 38 C.F.R. § 3.385, the 
Board finds that a preponderance of the evidence is against 
awarding service connection for bilateral hearing loss; as 
such, the appeal must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


